Exhibit 10.1

Execution Version

VOTING AGREEMENT

Voting Agreement, dated as of September 9, 2018 (this “Agreement”), by and among
Science Applications International Corporation, a Delaware corporation
(“Parent”), Engility Holdings, Inc., a Delaware corporation (the “Company”),
Birch Partners, LP, a Delaware limited partnership (the “Stockholder”), and, in
each case, for purposes of Sections 2.1, 2.3, 5.2, 5.4 and ARTICLE VI only, the
KKR Investors (as defined below) and the GA Investors (as defined below).

RECITALS

WHEREAS, the Company, Parent and Raptors Merger Sub, Inc., a Delaware
corporation and a direct wholly-owned Subsidiary of Parent (“Merger Sub”), are
concurrently entering into an Agreement and Plan of Merger (as the same may be
amended, supplemented or modified, the “Merger Agreement”), pursuant to which,
among other things, Merger Sub will merge with and into the Company, with the
Company continuing as the surviving corporation in the merger (the “Merger”);

WHEREAS, the Company, the Stockholder (together with its Permitted Transferees
(as defined in the Stockholder Agreement) that Beneficially Own any Shares and
have become a party thereto, the “Stockholder Group”), the KKR Investors and the
GA Investors are party to that certain Stockholders Agreement, dated
February 26, 2015, as amended by that First Amendment to the Stockholders
Agreement, dated February 28, 2018 (as amended and in effect on the date hereof,
the “Stockholder Agreement”);

WHEREAS, the Stockholder agrees to enter into this Agreement with respect to all
shares of common stock, par value $0.01 per share, of the Company (such shares,
including any shares of such common stock that are reclassified, the “Shares”)
that the Stockholder Beneficially Owns or owns of record on the date of this
Agreement and any additional Shares that the Stockholder may hereinafter
acquire;

WHEREAS, on the date of this Agreement, the Stockholder is the Beneficial Owner
or record owner of, and has either sole or shared voting power over, such number
of Shares as are indicated opposite its name on Schedule A (such shares and any
additional shares or other voting securities of the Company of which the
Stockholder acquires record or Beneficial Ownership after the date hereof,
including, without limitation, by purchase, as a result of a stock dividend,
stock split, recapitalization, combination, reclassification, exchange or change
of such shares, or upon exercise or conversion of any securities, the “Covered
Shares”); and

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has required that the Stockholder enter into this Agreement
and abide by the covenants and obligations set forth herein, including with
respect to the Covered Shares.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement, intending to be legally
bound hereby, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The following capitalized terms, as used in this Agreement, shall have the
meanings set forth below. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement.

“Affiliates” of any Person means an “affiliate” as defined in Rule 405 of the
regulations promulgated under the Securities Act; provided, however, that, for
purposes of this Agreement, neither the Company nor any of its Subsidiaries
shall be deemed an Affiliate of the Stockholder, the GA Investors, the KKR
Investors or any of their respective Affiliates; provided, further, that an
Affiliate of the Stockholder, a GA Investor or a KKR Investor shall include any
investment fund, vehicle or holding company of which such GA Investor or KKR
Investor or an Affiliate of such GA Investor or KKR Investor, as applicable,
serves as the general partner, management member or discretionary manager or
advisor; and provided, further, that notwithstanding the foregoing, an Affiliate
of the Stockholder, a GA Investor or a KKR Investor shall not include any
portfolio company or other investment of the Stockholder, such GA Investor or
KKR Investor or any limited partners of the Stockholder, such GA Investor or KKR
Investor.

“Beneficial Ownership” by a Person of any securities shall have the meaning
ascribed to such term pursuant to Section 13(d) of the Exchange Act. The terms
“Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall have a
correlative meaning.

“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), when used with respect to any
Person, means the power to direct or cause the direction of the management or
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

“GA Investor” shall mean each of General Atlantic Partners 85, L.P., GAP
Coinvestments III, LLC, GAP Coinvestments IV, LLC, GAP Coinvestments CDA, L.P.
and GAPCO GmbH & Co. KG and any Permitted Transferee (as defined in the
Stockholder Agreement) of any such Person who holds limited partnership
interests of the Stockholder or, following a Distribution (as defined in the
Stockholder Agreement), Shares.

“KKR Investor” shall mean each of KKR 2006 Fund L.P., KKR Partners III, L.P.,
OPERF Co-Investment LLC and 8 North America Investor L.P and any Permitted
Transferee (as defined in the Stockholder Agreement) of any such Person who
holds limited partnership interests of the Stockholder or, following a
Distribution (as defined in the Stockholder Agreement), Shares.

ARTICLE II

RESTRICTIONS ON TRANSFER

2.1 No Transfer and Encumbrance. Until the termination of this Agreement,
(i) the Stockholder shall not sell, transfer, assign, pledge, give, tender in
any tender or exchange offer or otherwise dispose of any of the Covered Shares
or any interest therein, including the right to vote

 

2



--------------------------------------------------------------------------------

(any of the foregoing, a “Transfer”), any of the Covered Shares directly held by
the Stockholder, and (ii) the Stockholder shall not otherwise permit or effect
any transaction that would result in a direct or indirect Transfer of any
Covered Shares. Until the termination of this Agreement, the Stockholder
(x) shall not effect a distribution of any Covered Shares and (y) agrees, with
respect to any Covered Shares currently or hereinafter Beneficially Owned by the
Stockholder, except as required by the Stockholder Agreement not to deposit any
such Covered Shares into a voting trust or enter into a voting agreement or
arrangement with respect to Covered Shares or grant any proxy (except as
otherwise provided herein) or power of attorney with respect thereto (other than
pursuant to this Agreement). Notwithstanding anything to the contrary herein,
(i) direct or indirect transfers of equity or other interests in the Stockholder
by its equityholders is not prohibited by this Section 2.1 and (ii) nothing
herein shall prevent or prohibit a Transfer of Covered Shares at the Effective
Time pursuant to the Merger or any dissolution, liquidation or other action with
respect to the Stockholder resulting in the distribution of the assets of the
Stockholder (including pursuant to a Distribution (as defined in the Stockholder
Agreement)), in each case, solely to the GA Investors and the KKR Investors;
provided, that, in the case of clause (ii), prior to and as a condition to
effecting any such dissolution, liquidation or other action, each of the GA
Investors and the KKR Investors executes a joinder to this Agreement in form and
substance reasonably satisfactory to Parent agreeing to be bound by the terms of
this Agreement as if the GA Investors and the KKR Investors were each the
“Stockholder” and, in the case of clauses (i) and (ii), no such transfer shall
reduce the number of Covered Shares with respect to which the actions described
in Section 3.1(b) are required to be taken.

2.2 Prohibited Transfers. Any Transfer or attempted Transfer of any Covered
Shares in violation of this Article 2 shall, to the fullest extent permitted by
Law, be null and void ab initio and the Company agrees not to register any such
attempted Transfer on the Company’s records.

2.3 Waiver of Transfer of Covered Shares at Effective Time. The Company hereby
acknowledges and agrees that, notwithstanding anything to the contrary set forth
in the Stockholder Agreement, the Stockholder, the GA Investors and the KKR
Investors shall be permitted to Transfer any Covered Shares at the Effective
Time pursuant to the Merger, and the Company hereby waives all restrictions
regarding such Transfer set forth in the Stockholder Agreement.

ARTICLE III

VOTING

3.1 Agreement to Vote. The Stockholder hereby agrees that during the term of
this Agreement, at the Company Stockholders Meeting and at any other meeting of
the stockholders of the Company at which a vote of the stockholders of the
Company with respect to the approval or adoption of the Merger Agreement and the
transactions contemplated by the Merger Agreement is sought, however called,
including any adjournment, recess or postponement thereof, and in connection
with any written consent of the stockholders of the Company with respect to the
approval or adoption of the Merger Agreement and the transactions contemplated
by the Merger Agreement, the Stockholder shall, in each case to the fullest
extent that the Covered Shares are entitled to vote thereon or consent thereto:

 

3



--------------------------------------------------------------------------------

(a) appear (in person or by proxy) at each such meeting or otherwise cause all
of the Covered Shares to be counted as present thereat for purposes of
calculating a quorum; and

(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Covered Shares (other than
only those Covered Shares with respect to which Section 3.3 of the Stockholder
Agreement prohibits the Stockholder from taking such action): (i) in favor of
the Merger and the approval and adoption of the Merger Agreement and the
transactions contemplated by the Merger Agreement, including any amendment and
restatement of the Merger Agreement or amendment to the Merger Agreement, in
each case, to the extent such amendment and restatement or amendment increases
the Merger Consideration; (ii) in favor of the approval of any proposal to
adjourn or postpone each such meeting of the stockholders of the Company to a
later date if there are not sufficient votes for adoption of the Merger
Agreement on the date on which such meeting is held; (iii) against any proposal
to amend the Company’s certificate of incorporation or bylaws to the extent such
amendment would change in any manner the voting rights of any class of shares of
the Company; and (iv) against any Company Acquisition Proposal.

3.2 No Inconsistent Agreements. The Stockholder hereby represents, covenants and
agrees that, except for this Agreement, it (i) has not entered into, and shall
not enter into, any voting agreement, voting trust or similar agreement or
understanding, with respect to any of the Covered Shares, (ii) has not granted,
and shall not grant at any time while this Agreement remains in effect, a proxy,
consent or power of attorney with respect to any of the Covered Shares,
(iii) has not given, and shall not give, any voting instructions in any manner
inconsistent with Section 3.1, with respect to any of the Covered Shares and
(iv) has not taken, and shall not, knowingly take any action that would
constitute a breach hereof, make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing any of its obligations
under this Agreement, except, in the case of clauses (i) and (ii) above, for the
provisions of the Stockholder Agreement as in effect on the date hereof, which
provisions do not and will not make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing any of its obligations
under this Agreement.

3.3 Other Voting. Subject to the limitations set forth in the Stockholder
Agreement, the Stockholder may vote on all issues that may come before a meeting
of the stockholders of the Company in its sole discretion; provided that such
vote does not contravene the provisions of this Article.

3.4 Proxy. The Stockholder hereby irrevocably and unconditionally grants to, and
appoints, Parent or any duly appointed designee of Parent as the stockholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of the Stockholder, to vote or cause to be voted
(including by proxy or written consent, if applicable) in accordance with and to
the extent provided in Section 3.1 all of the Covered Shares. Parent agrees not
to exercise the proxy granted herein for any purpose other than in accordance
with and to the extent provided in Section 3.1. The Stockholder hereby revokes
any proxies heretofore given in respect of any Covered Shares with respect to
the matters specified by Section 3.1. The Stockholder hereby affirms that the
irrevocable proxy set forth in this Section 3.4 is given in connection with the
execution of the Merger Agreement, and that such irrevocable proxy is given

 

4



--------------------------------------------------------------------------------

to secure the performance of the duties of the Stockholder under this Agreement.
The parties hereby further affirm that the irrevocable proxy is coupled with an
interest and is intended to be irrevocable until the termination of this
Agreement, at which time it will terminate automatically. If for any reason the
proxy granted herein is not irrevocable and is revoked after it becomes
effective, then the Stockholder agrees, until the termination of this Agreement,
to vote the Covered Shares in accordance with and to the extent provided in
Section 3.1. This irrevocable proxy is binding upon the heirs, estate,
executors, personal representatives, successors and assigns of the Stockholder
(including any transferee of any of the Covered Shares).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Stockholder hereby represents and warrants to Parent as follows:

4.1 Due Authority. The Stockholder has the full power and authority to make,
enter into and carry out the terms of this Agreement. This Agreement has been
duly and validly executed and delivered by the Stockholder and, assuming the due
authorization and execution and delivery of this Agreement by Parent,
constitutes a valid and binding agreement of the Stockholder enforceable against
it in accordance with its terms, except to the extent enforceability may be
limited by the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or other Laws affecting the enforcement of creditors’ rights
generally and the effect of general principles of equity, regardless of whether
such enforceability is considered in a proceeding at Law or in equity.

4.2 Ownership of the Covered Shares. As of the date of this Agreement, the
Stockholder is the owner of record and Beneficial Owner of the Shares that are
indicated opposite its name on Schedule A, free and clear of any Liens and any
other limitations or restrictions (including any restrictions on the right to
vote), other than (i) any Liens pursuant to this Agreement, (ii) transfer
restrictions of general applicability as may be provided under the Securities
Act and the “blue sky” laws of the various states of the United States,
(iii) any Liens granted in connection with a general pledge of Covered Shares to
the Stockholder’s prime broker, which do not and will not affect the
Stockholder’s Beneficial Ownership of such Shares, and (iv) the Stockholder
Agreement. None of the terms or conditions of the Stockholder Agreement make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing any of its obligations under this Agreement with respect to all
Covered Shares (other than, with respect to its obligations under Section 3.1,
those Covered Shares with respect to which Section 3.3 of the Stockholder
Agreement prohibits the Stockholder from taking any action specified in
Section 3.1). As of the date of this Agreement, the Shares that are indicated
opposite the Stockholder’s name on Schedule A constitute all of the Shares
Beneficially Owned by the Stockholder, and, except for its Beneficial Ownership
of such Shares, the Stockholder does not Beneficially Own any (A) shares of
capital stock or voting securities of the Company or (B) options, warrants or
other rights to acquire, or securities convertible into or exchangeable for (in
each case, whether currently, upon lapse of time, following the satisfaction of
any conditions, upon the occurrence of any event or any combination of the
foregoing), any capital stock, voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company.

 

5



--------------------------------------------------------------------------------

4.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by the Stockholder does not,
and the performance by the Stockholder of the obligations under this Agreement
and the compliance by the Stockholder with any provisions hereof do not and will
not: (a) conflict with or violate any Laws applicable to the Stockholder, or
(b) result in any material breach of or constitute a material default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on, any of the Covered
Shares pursuant to any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder is bound, except for any of
the foregoing as would not reasonably be expected, either individually or in the
aggregate, to materially impair the ability of the Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby.

(b) Except as may be required by U.S. Federal securities Laws, no consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity or any other Person, is required by or with
respect to the Stockholder in connection with the execution and delivery of this
Agreement or the consummation by the Stockholder of the transactions
contemplated hereby.

4.4 Reliance by Parent. The Stockholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement and the representations, warranties,
covenants and obligations of the Stockholder contained herein.

4.5 Absence of Litigation. As of the date hereof, there is no suit, claim,
action, proceeding or, to the knowledge of the Stockholder, investigation, in
each case, pending against or, to the knowledge of the Stockholder, threatened
against the Stockholder at law or in equity before or by any Governmental Entity
that would reasonably be expected to materially impair the ability of the
Stockholder to perform the Stockholder’s obligations hereunder or to consummate
the transactions contemplated hereby.

ARTICLE V

ADDITIONAL COVENANTS OF THE STOCKHOLDER

5.1 Stock Dividends, etc. In the event of a reclassification, recapitalization,
reorganization, stock split (including a reverse stock split) or combination,
exchange or readjustment of shares or other similar transaction, or if any stock
dividend or stock distribution is declared, in each case affecting the Covered
Shares, the terms “Shares” and “Covered Shares” shall be deemed to refer to and
include such shares as well as all such stock dividends and distributions and
any securities of the Company into which or for which any or all of such shares
may be changed or exchanged or which are received in such transaction. Any such
shares shall automatically become subject to the terms of this Agreement as
Covered Shares.

 

6



--------------------------------------------------------------------------------

5.2 No Solicitation.

(a) Each of the Stockholder, the KKR Investors and the GA Investors hereby agree
that it shall not, and shall cause its respective Affiliates and shall use its
reasonable best efforts to cause its and its respective Affiliates’
Representatives not to, directly or indirectly, (i) solicit, initiate, knowingly
induce, knowingly encourage or knowingly facilitate any inquiries or the making
of any proposal or offer that constitutes, or would reasonably be expected to
lead to, a Company Acquisition Proposal; (ii) participate in any discussions or
negotiations with any Person regarding any proposal the consummation of which
would constitute a Company Acquisition Proposal; (iii) provide any non-public
information or data concerning the Company or any of its Subsidiaries to any
Person in connection with any proposal the consummation of which would
constitute a Company Acquisition Proposal; or (iv) approve or recommend, make
any public statement approving or recommending, or enter into any agreement
relating to, any inquiry, proposal or offer that constitutes, or would
reasonably be expected to lead to, a Company Acquisition Proposal. Each of the
Stockholder, the KKR Investors and the GA Investors agree that it shall
immediately cease and cause to be terminated, and cause its respective
Affiliates and shall use its reasonable best efforts to cause its and its
respective Affiliates’ Representatives to immediately cease and cause to be
terminated, all discussions or negotiations with any Person conducted heretofore
with any Person other than Parent and/or its Representatives with respect to any
Company Acquisition Proposal. Notwithstanding the foregoing, each of the
Stockholder, the KKR Investors or the GA Investors, directly or indirectly
through their respective Affiliates, Representatives, advisors or other
intermediaries, may, prior to the time, but not after, the Company Stockholder
Approval is obtained, engage in negotiations or discussions with any Person (and
its Representatives, advisors and intermediaries) that has made an unsolicited
bona fide written Company Acquisition Proposal to the Company, its Subsidiaries
or Representatives not resulting from or arising out of a breach, in any
material respect, of (x) this Section 5.2 or (y) the provisions of Section 5.2
of the Merger Agreement; provided, that each of the Stockholder, the KKR
Investors or the GA Investors, directly or indirectly through their respective
Affiliates, Representatives, advisors or other intermediaries, shall be
permitted to engage in such negotiations or discussions if, and only if, prior
to doing so, the Stockholder, the KKR Investors or the GA Investors, as
applicable, have provided prior written notice thereof to Parent and the Company
Board determines in good faith after consultation with outside legal counsel
that (A) based on the information then available and after consultation with a
financial advisor of nationally recognized reputation that such Company
Acquisition Proposal either constitutes a Company Superior Proposal or could
reasonably be expected to result in a Company Superior Proposal and (B) the
failure to take such action would reasonably be expected to be inconsistent with
the directors’ fiduciary duties under applicable Law.

(b) Until this Agreement is terminated in accordance with its terms, the
Stockholder, the KKR Investors and the GA Investors shall not (and shall cause
their respective Affiliates to whom they have provided confidential information
regarding the Company (or its Subsidiaries) or the Merger, not to), directly or
indirectly, (i) alone or in concert with others, make or propose, or seek to
make or propose, to the Company or any of its stockholders any Company
Acquisition Proposal, (ii) make any public request or public proposal to amend,
waive or terminate the provisions of this Section 5.2(b) or (iii) take any
action that would reasonably be expected to result in the Company having to make
a public announcement regarding any of the matters referred to in clauses
(i) and (ii) of this Section 5.2(b), or publicly announce an intention to do, or
enter into any arrangement or understanding or discussion with others to do, any
of the

 

7



--------------------------------------------------------------------------------

actions restricted or prohibited under such clauses (i) and (ii) of this
Section 5.2(b); provided, however, that the provisions set forth in Section 3.1
of the Stockholder Agreement shall not in any way restrict or otherwise affect
the Stockholder’s, the KKR Investors’ or the GA Investors’ ability to take any
of the actions set forth in the third sentence of Section 5.2(a) to the extent
permitted therein.

5.3 Waiver of Actions. The Stockholder hereby irrevocably and unconditionally
agrees not to commence or join in, and agrees to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, Merger Sub, the Company, any of the other parties
to the Merger Agreement or any of their respective successors relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement or
the consummation of the Merger, including any proceeding challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Merger Agreement. To the fullest extent permitted by applicable
Laws, the Stockholder hereby irrevocably and unconditionally waives and agrees
not to exercise, assert or perfect, any right of dissent or rights to demand
appraisal in respect of the Covered Shares.

5.4 Further Assurances; Public Announcements. During the term of this Agreement,
from time to time, at Parent’s request and without further consideration, the
Stockholder shall execute and deliver such additional documents and take all
such further action, in each case, as may be reasonably necessary to effect the
actions and consummate the transactions contemplated by this Agreement. Each of
the Stockholder, the KKR Investors and the GA Investors hereby authorize Parent
and the Company, to the extent required by applicable Law, to publish and
disclose in any announcement or disclosure in the Joint Proxy
Statement/Prospectus or any other filing with any Governmental Entity made in
connection with the Merger, the Stockholder’s, the KKR Investors’ and the GA
Investors’ identity and the Stockholder’s ownership of Shares and the nature of
the Stockholder’s, the KKR Investors’ and the GA Investors’ obligations under
this Agreement. Each of Parent and the Company hereby authorize the Stockholder,
the KKR Investors and the GA Investors, to the extent required by applicable
Law, to publish and disclose in any announcement or disclosure in any filing
with any Governmental Entity (including the SEC) made in connection with the
Merger, Parent’s and the Company’s identity and the nature of the Stockholder’s,
the KKR Investor’s and the GA Investor’s obligations under this Agreement.
Except as otherwise required by applicable Law or listing agreement with a
national securities exchange or a Governmental Entity, the Company and Parent
will not make any other disclosures regarding the Stockholder in any press
release or otherwise without the prior written consent of the Stockholder (not
to be unreasonably withheld or delayed); provided, that in advance of any such
disclosure, the Stockholder shall be afforded a reasonable opportunity to review
and approve (not to be unreasonably withheld or delayed) such disclosure.

ARTICLE VI

MISCELLANEOUS

6.1 Termination. This Agreement and all obligations of the parties hereunder
shall automatically terminate on the earliest to occur of (a) the Effective
Time, (b) such date and time as the Merger Agreement shall be validly terminated
pursuant to Article VII thereof, (c) a Company Change of Recommendation relating
to a Company Superior Proposal or Company Intervening Event in accordance with
the terms of Section 5.2(f) and Section 5.2(g), respectively,

 

8



--------------------------------------------------------------------------------

of the Merger Agreement, (d) the date of any amendment, restatement,
modification, or change of any provision of the Merger Agreement in effect as of
the date hereof without the prior written consent of the Stockholder that either
(i) reduces the amount or changes the form of the Merger Consideration (other
than adjustments in accordance with the terms of the Merger Agreement) or
(ii) otherwise materially adversely affects the Stockholder, and (e) the mutual
written consent of the parties hereto. Upon termination of this Agreement, this
Agreement shall become void and of no effect with no liability on the party of
any party hereto (or any of its Affiliates or its or its Affiliates’
Representatives); provided, that the provisions set forth in this Article VI
(other than the provisions set forth in Sections 6.2, 6.6, 6.11 and 6.13) shall
survive the termination of this Agreement; provided, further, that no such
termination shall relieve any party hereto from any liability for Willful Breach
of this Agreement. For purposes of this Agreement, the term “Willful Breach”
means a deliberate act or a deliberate failure to act, taken or not taken with
the actual knowledge that such act or failure to act would, or would reasonably
be expected to, result in or constitute a material breach of this Agreement,
regardless of whether breaching was the object of the act or failure to act.

6.2 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to the Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the Stockholder, and Parent and Merger Sub shall have no authority to direct
the Stockholder in the voting or disposition of any of the Covered Shares,
except as otherwise provided herein.

6.3 Notices. Notices, requests, instructions or other documents to be given
under this Agreement shall be in writing and shall be deemed given, (a) on the
date sent by e-mail of a PDF document if sent during normal business hours of
the recipient, and on the next Business Day if sent after normal business hours
of the recipient, (b) when delivered, if delivered personally to the intended
recipient, and (c) one (1) Business Day later, if sent by overnight delivery via
a national courier service (providing proof of delivery), and in each case,
addressed to a party at the following address for such party (or to such other
persons or addresses as may be designated in writing by the party to receive
such notice as provided above):

 

  (i)    if to the Stockholder, by email to:      Name:    Birch Partners, LP  
   Attention:    Brittany Bagley         David Topper      Email:   
brittany.bagley@kkr.com         dtopper@generalatlantic.com      with a copy
(which shall not constitute notice) to each of:      Name:    Simpson Thacher &
Bartlett LLP      Address:    425 Lexington Avenue         New York, New York
10017      Attention:    Marni Lerner         Sebastian Tiller      Email:   
mlerner@stblaw.com         stiller@stblaw.com

 

9



--------------------------------------------------------------------------------

     and         Name:    Paul, Weiss, Rifkind, Wharton & Garrison LLP     
Address:    1285 Avenue of the Americas         New York, New York 10019     
Attention:    Matthew W. Abbott      Email:    mabbott@paulweiss.com   (ii)   
if to Parent, by email to:      Name:    Science Applications International
Corporation      Attention:    Steven G. Mahon, General Counsel      Email:   
steven.mahon@saic.com      and by email and hand delivery to:      Name:   
Science Applications International Corporation      Address:   

12010 Sunset Hills Road

Reston, Virginia 20190

     Attention:    Steven G. Mahon, General Counsel      Email:   
Steven.Mahon@saic.com      with a copy (which shall not constitute notice) to
each of:      Name:    Morrison & Foerster LLP      Address:    1650 Tysons
Boulevard, Suite 400         McLean, Virginia 22102      Attention:    Charles
W. Katz      Email:    CKatz@mofo.com   (iii)    if to the Company, by email to:
     Name:    Engility Holdings, Inc.      Attention:    Thomas O. Miiller,
General Counsel      Email:    Tom.Miiller@Engility.com      and by email and
hand delivery to:      Name:    Engility Holdings, Inc.      Address:   

4803 Stonecroft Boulevard

Chantilly, Virginia 20151

     Attention:    Thomas O. Miiller, General Counsel      Email:   
Tom.Miiller@Engility.com

 

10



--------------------------------------------------------------------------------

   with a copy (which shall not constitute notice) to each of:    Name:    Weil,
Gotshal & Manges LLP    Address:    767 Fifth Avenue       New York, New York
10153    Attention:    Frederick S. Green, Eoghan P. Keenan    Email:   
frederick.green@weil.com; eoghan.keenan@weil.com

6.4 Entire Agreement. This Agreement (including any exhibits or schedules
hereto) constitutes the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties both written and
oral, among the parties, with respect to the subject matter hereof.

6.5 Governing Law and Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. Each
of the parties hereby irrevocably submits exclusively to the jurisdiction of the
Chancery Courts of the State of Delaware and the federal courts of the United
States of America, in each case, located in New Castle County in the State of
Delaware and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof, that it
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement may not be enforced in or by such courts,
and each of the parties hereto irrevocably agrees that all claims relating to
such action, suit or proceeding shall be heard and determined in such a state or
federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 6.3 or in such other
manner as may be permitted by Law, shall be valid and sufficient service
thereof.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.5(a).

 

 

11



--------------------------------------------------------------------------------

6.6 Amendments and Modifications. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

6.7 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision negotiated in
good faith by the parties hereto shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not,
subject to clause (a) above, be affected by such invalidity or unenforceability,
except as a result of such substitution, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

6.8 Successors and Assigns; Third Party Beneficiaries. This Agreement shall not
be assignable by operation of Law or otherwise without the prior written consent
of the other parties; provided that Parent may designate by written notice to
the parties hereto, another Subsidiary to be a party to the Merger in lieu of
Merger Sub, in which event all references herein to Merger Sub shall be deemed
references to such other Subsidiary and all representations and warranties made
herein with respect to Merger Sub as of the date of this Agreement shall also be
made with respect to such other Subsidiary as of the date of such designation;
provided that such assignment or delegation shall not relieve Parent of its
obligations hereunder or otherwise enlarge, alter or change any obligation of
any other party hereto or due to Parent or such other Subsidiary. Any assignment
in contravention of the preceding sentence shall be null and void. Subject to
the foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Any purported assignment in violation of this Agreement is void.
Nothing in this Agreement, express or implied, is intended to confer on any
Person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement; provided, that each Non-Recourse Party shall be an
express third-party beneficiary with respect to Section 6.14.

6.9 Interpretation; Construction.

(a) The headings herein are for convenience of reference only, do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions of this Agreement. Where a reference in this Agreement is made
to a Section or Schedule , such reference shall be to a Section of or Schedule
to this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

 

12



--------------------------------------------------------------------------------

6.10 Stockholder Capacity; Fiduciary Duties. Notwithstanding anything contained
in this Agreement to the contrary, the representations, warranties, covenants
and agreements made herein by the Stockholder are made solely with respect to
the Stockholder and the Covered Shares. The Stockholder is entering into this
Agreement solely in its capacity as the Beneficial Owner of such Covered Shares
and nothing herein shall limit or affect any actions taken by any officer or
director of the Company (or a Subsidiary of the Company), including any designee
of the Stockholder serving on the board of directors of the Company, in his or
her capacity as a director or officer of the Company (or of a Subsidiary of the
Company), including to the extent applicable, participating in his or her
capacity as a director of the Company in any discussions or negotiations in
accordance with Section 5.2 of the Merger Agreement. Nothing contained herein,
and no action taken by the Stockholder pursuant hereto, shall be deemed to
constitute the parties as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the parties are in any way
acting in concert or as a group with respect to the obligations or the
transactions contemplated by this Agreement.

6.11 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF)), each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement, and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.

6.12 Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

6.13 Specific Performance; Injunctive Relief. The parties acknowledge and agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at Law if any provision of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that monetary
damages, even if available, would not be an adequate remedy therefor. It is
accordingly agreed that, unless this Agreement has been terminated in accordance
with its terms, the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the performance of the terms and provisions hereof in accordance with
Section 6.5, without proof of actual damages (and each party hereby waives any
requirement for the security or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at Law or in equity. The parties further agree not to assert that a remedy of
monetary damages would provide an adequate remedy for any such breach or that
the Company or Parent otherwise have an adequate remedy at law.

6.14 No Recourse. Notwithstanding anything to the contrary contained herein or
otherwise, this Agreement may only be enforced against, and any claims or causes
of action that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, may only be made against the entities and Persons that are
expressly identified as parties to this Agreement in their

 

13



--------------------------------------------------------------------------------

capacities as such and no former, current or future stockholders, equity
holders, controlling persons, directors, officers, employees, general or limited
partners, members, managers, agents or Affiliates of any party hereto, or any
former, current or future direct or indirect stockholder, equity holder,
controlling person, director, officer, employee, general or limited partner,
member, manager, agent or Affiliate of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement under this Agreement or for any
claim (whether in tort, contract or otherwise) based on, in respect of, or by
reason of, the transactions contemplated hereby or in respect of any oral
representations made or alleged to be made in connection herewith. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages on account of breach of this Agreement from, any Non-Recourse
Party.

6.15 No Conflict with Stockholder Agreement. The Company, the Stockholder, the
KKR Investors and the GA Investors hereby agree that nothing set forth in the
Stockholder Agreement restricts or otherwise prevents the Stockholder, the KKR
Investors or the GA Investors from executing and delivering this Agreement or
from performing their respective obligations hereunder, and to the extent there
is a conflict between this Agreement and the Stockholder Agreement, this
Agreement shall prevail and control.

6.16 Several Not Joint Obligations. The parties hereto hereby acknowledge and
agree that notwithstanding anything to the contrary contained in this Agreement,
the representations, warranties, covenants and other agreements of the
Stockholder, the KKR Investors or the GA Investors shall be several and not
joint representations, warranties, covenants and agreements, as applicable, of
the Stockholder, the KKR Investors or the GA Investors, as applicable.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION By:   /s/ Anthony J. Moraco  
Name: Anthony J. Moraco   Title: Chief Executive Officer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

ENGILITY HOLDINGS, INC.

By:   /s/ Lynn Dugle Name:   Lynn Dugle Title:   President, Chief Executive
Officer

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

STOCKHOLDER:

BIRCH PARTNERS, LP By:     Birch GP, LLC, its general partner By:       /s/
Brittany Bagley   Name:   Brittany Bagley   Title:     Manager

 

By:       /s/ David Topper   Name:   David Topper   Title:     Manager

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

FOR PURPOSES OF SECTIONS 2.1, 2.3, 5.2, 5.4 AND ARTICLE VI ONLY:

 

KKR 2006 FUND L.P. By:     KKR Associates 2006 L.P., its general partner By:
    KKR 2006 GP LLC, its general partner By:       /s/ William J. Janetschek  
Name: William J. Janetschek   Title:  Authorized Person

 

KKR PARTNERS III, L.P. By:     KKR III GP LLC, its general partner By:       /s/
William J. Janetschek   Name: William J. Janetschek   Title:   Authorized Person

 

OPERF CO-INVESTMENT LLC By:     KKR Associates 2006 L.P., its general partner
By:     KKR 2006 GP LLC, its general partner By:   /s/ William J. Janetschek  
Name: William J. Janetschek   Title:   Authorized Person

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

8 NORTH AMERICA INVESTOR L.P. By:     KKR Associates 8 NA L.P., its general
partner By:     KKR 8 NA Limited, its general partner By:       /s/ William J.
Janetschek   Name: William J. Janetschek   Title:   Authorized Person

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

FOR PURPOSES OF SECTIONS 2.1, 2.3, 5.2, 5.4 AND ARTICLE VI ONLY:

 

GENERAL ATLANTIC PARTNERS 85, L.P. By:     General Atlantic GenPar, L.P., its
general partner member By:     General Atlantic LLC, its general partner

By:       /s/ Thomas J. Murphy

Name:   Thomas J. Murphy Title:   Managing Director GAP COINVESTMENTS III, LLC
By:     General Atlantic LLC, its managing member

By:       /s/ Thomas J. Murphy

Name:   Thomas J. Murphy Title:   Managing Director GAP COINVESTMENTS IV, LLC
By:     General Atlantic LLC, its managing member

By:   /s/ Thomas J. Murphy Name:   Thomas J. Murphy Title:   Managing Director

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

GAP COINVESTMENTS CDA, L.P. By:     General Atlantic LLC, its managing member

By:   /s/ Thomas J. Murphy Name:   Thomas J. Murphy Title:   Managing Director

 

GAPCO GMBH & CO. KG By:     GAPCO Management GmbH, its general partner

By:   /s/ Thomas J. Murphy Name:   Thomas J. Murphy Title:   Managing Director

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Name

  

Address

  

Shares

Birch Partners, LP   

Birch Partners, LP

c/o Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

 

and

 

c/o General Atlantic Service Company, L.P.

55 East 52nd Street, 33rd Floor

New York, NY 10055

   17,920,892